UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

TONY V. STARLING, SR.,

                                   Plaintiff,
         -v-                                         5:19-CV-1458
                                                     (DNH/TWD)


SYRACUSE POLICE DEPARTMENT;
ONONDAGA COUNTY JUSTICE CENTER;
ONONDAGA COUNTY SHERIFF'S OFFICE;
ONONDAGA COUNTY, County Executive;
SHERIFF; UNDERSHERIFF; CHIEF OF
CUSTODY; SYRACUSE POLICE OFFICERS;
SYRACUSE POLICE CHIEF; CITY OF
SYRACUSE, Office of Mayor; P. MOORE,
Syracuse Police Officer; C. MAHON, Syracuse
Police Officer; and K. KEMPLE, Syracuse
Police Officer, also known as K. KEMBLE, also
known as K. KIMPLE, also known as K.
KIMBLE,

                                   Defendants.

--------------------------------

APPEARANCES:

TONY V. STARLING, SR.
Plaintiff pro se
Onondaga County Justice Center
555 South State Street
Syracuse, NY 13202

DAVID N. HURD
United States District Judge


                                   DECISION and ORDER

         Pro se plaintiff Tony V. Starling, Sr. brought this civil rights action pursuant to 42

U.S.C. § 1983. On December 20, 2019, the Honorable Thérèse Wiley Dancks, United
States Magistrate Judge, advised by Report-Recommendation that some of plaintiff's claims

be dismissed with prejudice and some without prejudice, and that the remaining claims be

permitted to proceed. No objections to the Report-Recom mendation have been filed.

          Based upon a careful review of the entire file and the recommendations of the

Magistrate Judge, the Report-Recommendation is accepted in whole. See 28 U.S.C.

§ 636(b)(1).

          Therefore, it is

          ORDERED that

          1. Plaintiff's Complaint is DISMISSED WITH PREJUDICE as against defendants

Syracuse Police Department, Onondaga County Sheriff's Office, and Onondaga County

Justice Center;

          2. Plaintiff's Complaint is DISMISSED WITHOUT PREJUDICE as against

defendants Onondaga County, City of Syracuse, Sheriff, Undersheriff, Chief of Custody,

Syracuse Police Officers, and Syracuse Police Chief;

          3. Plaintiff's Fourth Amendment excessive force and Fourteenth Amendment

deliberate indifference claims against defendants Syracuse Police Officers P. Moore, C.

Mahon, and K. Kemple survive sua sponte review and shall proceed;

          4. The Clerk is directed to: (1) provide the superintendent of the facility that

plaintiff designated as his current location with a copy of plaintiff's inmate authorization form

(ECF No. 5) and notify that official that this action has been filed and that plaintiff is required

to pay the entire statutory filing fee of $350.00 pursuant to 28 U.S.C. § 1915 throug h periodic

withdrawals from his inmate accounts; (2) provide a copy of plaintiff's authorization form

(ECF No. 5) to the Financial Deputy of the Clerk's Office; and (3) issue a summons and

                                                -2-
forward it, along with a copy of the Complaint, to the United States Marshal for service upon

defendants Syracuse Police Officers P. Moore, C. Mahon and K. Kemple; and

         5. Defendants Syracuse Police Officers P. Moore, C. Mahon and K. Kemple

answer or otherwise move against plaintiff's Complaint as provided for in the Federal Rules

of Civil Procedure subsequent to service of process.

         IT IS SO ORDERED.




Dated: March 9, 2020
       Utica, New York.




                                             -3-
